 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 541 
In the House of Representatives, U. S.,

September 8, 2009
 
RESOLUTION 
Recognizing and honoring the restoration and renovation of the Bishop Museum’s historic Hawaiian Hall, the Nation’s premier showcase for Hawaiian culture and history, on the occasion of the Museum’s 120th anniversary. 
 
 
Whereas the Bishop Museum was founded in 1889 in Honolulu, Hawai‘i, by Charles Reed Bishop in memory of his beloved wife, Princess Bernice Pauahi Bishop, the great granddaughter of Kamehameha I, to house the personal legacies and bequests of the royal Kamehameha and Kalākaua families; 
Whereas the mission of the Bishop Museum since its inception is to study, preserve, and tell the stories of the cultures and natural history of Hawai‘i and the Pacific Ocean; 
Whereas the Bishop Museum’s collections include some 24,000,000 objects, collectively the largest Hawai‘i and Pacific area collection in the world, including over 1,200,000 cultural objects representing Native Hawaiian, Pacific Islands, and Hawai‘i immigrant life, more than 125,000 historical publications including many in the Hawaiian language, 1,000,000 historical photographs, films, works of art, audio recordings, and manuscripts, and over 22,000,000 plant and animal specimens; 
Whereas a primary goal of the Bishop Museum is to serve and represent the interests of Native Hawaiians by advancing Native Hawaiian culture and education, protecting the collections and increasing access to such collections, and strengthening the Museum’s connections with the schools of Hawai‘i; 
Whereas the national significance of the Bishop Museum’s cultural collection lies in the Native Hawaiian collection, which collectively represents the largest public resource in the world documenting a unique way of life and a source of knowledge and inspiration for numerous visitors, researchers, students, Native Hawaiian craftsmen, teachers, community, and spiritual leaders over the years, especially since the Hawaiian cultural revival, which has been steadily growing and gaining in popularity in recent years; 
Whereas over 300,000 people visit the Bishop Museum each year to learn about Hawaiian culture and experience Hawaiian Hall; 
Whereas the primary reason for visiting the Bishop Museum, given by an average of 400,000 visitors each year, is their desire to see Hawaiian Hall and to learn about Hawaiian culture; 
Whereas Hawaiian Hall is the Nation’s only showcase of its size, proportions, design, and historic context that is devoted to the magnificent legacy of Hawai‘i’s kings and queens, and the legacies of its Native Hawaiian people of all walks of life and ages; 
Whereas Hawaiian Hall, one of three interconnected structures known as the Hawaiian Hall Complex and constructed between 1889 and 1903, is considered a masterpiece of late Victorian museum design with its Kamehameha blue stone exterior quarried on site and extensive use of Native koa wood, and is one of the few examples of Romanesque Richardsonian-style museum buildings to have survived basically unchanged; 
Whereas Hawaiian Hall, designed by noted Hawai‘i architects C.B. Ripley and C.W. Dickey in 1898, was placed on the National Register of Historic Places in 1982 based on its unique combination of architectural, cultural, scientific, educational, and historical significance; 
Whereas the restoration and renovation of Hawaiian Hall and its exhibits, conducted by noted Hawai‘i architect Glenn Mason and noted national and international museum exhibit designer Ralph Appelbaum, is integral to the Bishop Museum’s ability to fulfill its mission and achieve its primary goal of serving and representing the interests of Native Hawaiians; 
Whereas the restoration and renovation of Hawaiian Hall, commenced in 2005, included the building of a new gathering place in an enclosed, glass walled atrium, improved access through the installation of an elevator in the new atrium to all three floors of the Hall and other buildings in the Hawaiian Hall Complex, improved collection preservation through the installation of new, state of the art environmental controls, lighting, security, and fire suppression systems, and restored original woodwork and metalwork; 
Whereas the restoration and renovation of the Hawaiian Hall’s exhibits brings multiple voices and a Native Hawaiian perspective to bear on the Bishop Museum’s treasures by conveying the essential values, beliefs, complexity, and achievements of Hawaiian culture through exquisite and fragile artifacts in a setting that emphasizes their mana (power and essence) and the place in which such artifacts were created; 
Whereas the new exhibit incorporates contemporary Native Hawaiian artwork illustrating traditional stories, legends, and practices, and contemporary Native Hawaiian voices interpreting the practices and traditions through multiple video presentations; 
Whereas the new exhibit features over 2,000 objects and images from the Bishop Museum’s collections on the open floor, mezzanines, and the center space conceptually organized to represent three traditional realms or wao of the Hawaiian world—Kai Ākea, the expansive sea from which gods and people came, Wao Kānaka, the realm of people, and Wao Lani, the realm of gods and the ali‘i, or chiefs, who descended from them; 
Whereas the new exhibit’s ending display celebrates the strength, glory, and achievements of Native Hawaiians with a large 40-panel mural titled Ho‘ohuli, To Cause An Overturning, A Change, made by students of Native Hawaiian charter schools in collaboration with Native Hawaiian artists and other students, and interpreted by Native Hawaiian artists and teachers in a video presentation; and 
Whereas the people of the United States wish to convey their sincerest appreciation to the Bishop Museum for its service and devotion: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the reopening of historic Hawaiian Hall on the 120th anniversary of the founding of the Bishop Museum in Honolulu, Hawai‘i; and 
(2)honors and praises the Bishop Museum, on the occasion of its reopening and 120th anniversary, for its work to ensure the preservation, study, education, and appreciation of Native Hawaiian culture and history. 
 
Lorraine C. Miller,Clerk.
